
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 473
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Ms. Richardson (for
			 herself, Mr. Langevin,
			 Mr. Meeks,
			 Ms. Jackson Lee of Texas, and
			 Ms. Norton) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of National Family Caregivers Month.
	
	
		Whereas there are more than 65 million Americans providing
			 care for chronically ill, disabled, or aged family members or friends with no
			 expectation of compensation;
		Whereas according to studies compiled by the National
			 Family Caregivers Association, the value of these services is estimated to be
			 $375 billion every year, nearly double the $158 billion spent in 2009 on
			 homecare and nursing home services combined;
		Whereas in California alone there were 3,419,481 family
			 caregivers in 2004, the value of whose time spent in the care of family and
			 friends was over $36 billion;
		Whereas 1.4 million children ages 8 to 18 provide care for
			 an adult relative, 72 percent are caring for a parent or grandparent, and 64
			 percent live with the person for whom they are caring;
		Whereas 20 hours per week is the average number of hours
			 family caregivers spend caring for their loved ones while 13 percent of family
			 caregivers are providing 40 hours of care a week or more;
		Whereas 51 percent of care recipients live in their own
			 home, 29 percent live with their family caregiver, and 4 percent live in
			 nursing homes and assisted living facilities;
		Whereas 14 percent of family caregivers care for a special
			 needs child with an estimated 16.8 million caring for special needs children
			 under 18 years old;
		Whereas 78 percent of adults living in the community and
			 in need of long-term care depend on family and friends as their only source of
			 help;
		Whereas 47 percent of working caregivers indicate an
			 increase in caregiving expenses has caused them to use up all or most of their
			 life savings;
		Whereas during the 2009 economic downturn, 1 in 5 family
			 caregivers had to move into the same home with their loved ones to cut
			 expenses;
		Whereas 73 percent of family caregivers who care for
			 someone over the age of 18 either work or have worked while providing care, 66
			 percent have had to make some adjustments to their work life, from reporting
			 late to work to giving up work entirely, and 1 in 5 family caregivers have had
			 to take a leave of absence;
		Whereas the majority of Americans will find themselves
			 playing the role of a family caregiver as the population ages, and likewise
			 expect to be cared for in their old age; and
		Whereas the quiet sacrifices made every day by family
			 caregivers can be alleviated through better integration with the American
			 healthcare system and enlightened, long-term public policy that prepares family
			 caregivers for the challenges they will face: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the work of America’s family
			 caregivers;
			(2)acknowledges the
			 enormous savings to the American taxpayer resulting from their labors;
			(3)encourages all
			 Americans to pay tribute to those who provide for the health and well-being of
			 their family members, friends, and neighbors; and
			(4)supports the goals
			 and ideals of National Family Caregivers Month.
			
